UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6867


DARRELL L. GOSS,

                    Plaintiff - Appellant,

             v.

SCOTT S. HARRIS, U.S. Supreme Court Clerk,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:21-cv-00218-BHH)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Darrell L. Goss, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell L. Goss appeals the district court’s order adopting the recommendation of

the magistrate judge and dismissing his 42 U.S.C. § 1983 civil action. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Goss v. Harris, No. 2:21-cv-00218-BHH (D.S.C. May 5, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2